Citation Nr: 1222423	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  03-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for arthritis of the left ankle.

3.  Entitlement to service connection for post-traumatic syndrome/headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

The Board had twice remanded several claims, including those still at issue, for further development and consideration.  The initial remand of these claims to the RO, via the Appeals Management Center (AMC), was in March 2004 and the second in April 2008.

In September 2007, so in the interim, the AMC granted one of the claims that had been appealed - for service connection for mild intermittent asthma - and assigned an initial 10 percent rating retroactively effective from December 10, 2004.  The Veteran did not in response separately appeal either that initial rating or effective date, so that claim was no longer at issue when the Board remanded the several other claims in April 2008.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In a December 2010 decision, the Board granted service connection for hypopigmented macules and denied a higher rating for the Veteran's low back disability, but granted separate ratings, so additional compensation, for the associated neurological impairment affecting each lower extremity.  The Board also remanded the claims for service connection for a pulmonary disorder (other than asthma) and a right knee disorder.  Whereas the Board denied service connection for hemorrhoids, arthritis of the left ankle, and post-traumatic syndrome/headaches.

The Board also referred other claims to the RO for service connection for tinea pedis (athlete's feet) and onychomycosis (infected toenails) because of positive nexus opinions that had been provided concerning these conditions during a September 2002 VA examination.  The Board could not initially consider these other claims, rather, the RO had to as the Agency of Original Jurisdiction (AOJ).  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Veteran appealed the denial of his claims for service connection for hemorrhoids, arthritis of the left ankle, and post-traumatic syndrome/headaches to the United States Court of Appeals for Veterans Claims (Court/CAVC).  And in a September 2011 Order, granting a Joint Motion, the Court vacated the Board's decision to the extent it had denied these claims.  The Court remanded these claims to the Board for further development and readjudication in compliance with the instructions in the Joint Motion.

The parties requested that the Court not disturb the grant of service connection for the skin disorder and the Board's denial of a higher rating for mechanical back pain.  The Joint Motion also acknowledged the Court did not have jurisdiction to consider the claims for service connection for a pulmonary disorder (other than asthma) and a right knee disorder since the Board had remanded those claims instead of denying them.  See Breeden v. Principi, 17 Vet. App. 475, 478-79 (2004); Hampton v. Gober, 10 Vet. App. 481, 483 (1997).  See also Tyrues v. Shinseki, 23 Vet. App. 166, 180 (2009); Acosta v. Principi, 18 Vet. App. 53, 59 (2004).

And as concerning the claims for service connection for hemorrhoids, arthritis of the left ankle, and post-traumatic syndrome/headaches that are again before the Board, they are being remanded for further development before being readjudicated.



REMAND

According to the Court-granted Joint Motion, additional VA examinations and opinions are needed concerning these claims for service connection for hemorrhoids, arthritis of the left ankle, and post-traumatic syndrome/headaches.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For the showing of chronic disease in service, or within a presumptive period per § 3.307, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 494-97.  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

In regards to the claim for hemorrhoids, a VA compensation examination was performed in September 2002, which resulted in a diagnosis of hemorrhoids.  While there was evidence of then-current hemorrhoids, the Board determined that the Veteran's condition was not manifested during service and was not otherwise shown to be causally or etiologically related to his service.

In providing the reasons and bases for the denial of this claim, the Board noted that hemorrhoids were not documented anywhere in the Veteran's service treatment records (STRs) - either by way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  It was further noted that, when completing a medical history questionnaire during his military separation examination, the Veteran did not complain of hemorrhoids, and the objective clinical portion of that evaluation did not detect any.  There were no reported abnormalities involving his anus or rectum.  The Board went on to note that there also was no nexus opinion of record etiologically linking his hemorrhoids to his military service or otherwise suggesting they date back to his service, which ended long go in July 1970.  As well, the Board also noted that the September 2002 VA compensation examiner did not comment on the etiology of the hemorrhoids.  The Board declined to obtain an opinion on this determinative issue of causation, noting there was no indication of this condition at any time during the Veteran's military service or for many years after his discharge.  And any medical opinion providing a nexus between the Veteran's hemorrhoids and his military service necessarily would be based solely on his uncorroborated assertions regarding what supposedly had occurred in service and even during the many years since.

The parties to the Joint Motion, however, noted that in August 2002 the RO had directed that an examination be provided (which one was in September 2002) with regards to this claim for service connection for hemorrhoids.  And although no other instructions were given, in vacating the Board's decision that had at least partly relied on the results of that examination, the parties agreed the Board had failed in its duty to assist by not obtaining a medical nexus opinion since that VA examiner did not comment on this determinative issue of causation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  So this opinion must be obtained before readjudicating this claim.

Concerning the claim for service connection for a left ankle disability, in denying this claim the Board determined the Veteran did not have a chronic left ankle disorder, including arthritis.  In coming to this conclusion, the Board noted there was no indication he had arthritis affecting this ankle either during service or even for many years after his discharge in July 1970.  In fact, none of the records dated since service reflected a current diagnosis of a left ankle disorder of any sort, arthritis included.  So in the absence of proof that he has this alleged condition, the Board concluded there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The Veteran had neither provided nor identified any medical evidence showing a current diagnosis of a left ankle disorder or the required X-ray confirmation of arthritis, such as to account for his complaints of pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that mere complaints of pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

However, the parties to the Joint Motion again determined the Board had failed in its duty to assist.  It was noted that the STRs showed the Veteran received medical care for his left ankle during service.  The parties pointed out that, in his July 2002 application for benefits, he claimed entitlement to service connection for a left ankle disability.  But in the August 2002 instructions concerning his scheduled VA examination, the RO mistakenly referred to a right ankle disability instead of the left ankle disability claimed.  And apparently as a consequence, during the ensuing September 2002 VA examination, the right ankle rather than the left ankle was evaluated.  The parties therefore agreed that another examination should be performed on the correct ankle.  See Barr, supra.


Lastly, as for the claim for service connection for post-traumatic headaches, in the December 2010 decision denying this claim, the Board concluded this condition had not been causally or etiologically related to the Veteran's service.  The Board noted that the STRs contain numerous references to headaches in February 1968, March 1968, April 1968, July 1968, and March 1969, and that a March 1968 hospital admission report indicates the headaches seemed to have started after an accident in January 1968 while the Veteran was playing basketball.  Also, some of the physicians that had treated him in service had diagnosed 
"post-traumatic syndrome".

In denying this claim, however, the Board pointed out that the only medical nexus opinion on file concerning this claim was unfavorable.  The September 2002 VA compensation examiner had concluded "...that [the] headaches which this Veteran experienced in the service secondary to trauma have cleared and the headaches which he is currently experiencing are unrelated to the previous headaches."  So although the Veteran indisputably had experienced headaches while in service, and particularly as a result of the head trauma mentioned, there was not the required linkage of his current headaches to those in service or that trauma. 

But the parties found that this September 2002 VA compensation examiner's opinion was inadequate, in that he had failed to provide rationale or explanation for his unfavorable conclusion.  And the discussion of the underlying rationale of an opinion is where most of the probative value of the opinion is derived.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, another VA examination and opinion also are needed regarding this claim.  See Barr, supra.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination for medical nexus opinions concerning the etiologies of the Veteran's hemorrhoids, left ankle arthritis, and 
post-traumatic syndrome/headaches, especially in terms of the likelihood (very likely, as likely as not, or unlikely) these claimed disorders are directly related or attributable to his military service or date back to his service.

In making these necessary determinations, the examiner should comment on the Veteran's treatment during service for his left ankle and post-traumatic headaches and any statements he makes in terms of continuing symptoms since service.  The latter also applies to his claim for hemorrhoids, in that the examiner must consider the Veteran's lay statements regarding his alleged hemorrhoidal problem incepting in service, even if he was not actually treated for this while in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied entirely on the absence of evidence in the Veteran's STRs to provide a negative opinion).

This term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the pertinent medical and other history. 

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The Veteran is hereby advised that failure to report for this additional VA examination, without good cause, may have adverse consequences on these pending claims since this would require deciding them based on the evidence already of record.  38 C.F.R. § 3.655.

2.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


